In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-192 CR

____________________


MICHAEL LYNN SCHOONOVER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 75390




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Michael Lynn Schoonover,
to withdraw his appeal pursuant to Tex. R. App. P. 42.2.   A request to withdraw the
appeal is signed by appellant personally and attached to the motion that has been filed by
his attorney of record.  No opinion has issued in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.
								PER CURIAM

Opinion Delivered August 26, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.